TALLMAN, Circuit Judge,
concurring in part and dissenting in part.
I dissent solely from the court’s reversal of the Benefits Review Board’s (“Board”) appropriate denial of a de minimis award. In granting a de minimis award to Keen*1048an, the court adopts a standard so low that it is difficult to imagine an applicant who will not qualify for compensation if at some point in his prior employment he sustained an injury which might impair his ability to return to that position in the future. Why stop there? The same logic compels the conclusion, rejected by the entire panel, that Keenan should also be compensated because his shoulder injury precluded him from advancement to a foreman’s position.
Courts review with deference the Board’s decision for “errors of law and adherence to the substantial evidence standard.” Deweert v. Stevedoring Servs. of America, 272 F.3d 1241, 1243 (9th Cir.2001) (internal quotation and citation omitted). The Board “must accept the ALJ’s findings unless they are contrary to the law, irrational, or unsupported by substantial evidence.” Id. (internal quotation and citation omitted). The findings here withstand that deferential standard of review.
Under Metropolitan Stevedore Co. v. Rambo, 521 U.S. 121, 117 S.Ct. 1953, 138 L.Ed.2d 327 (1997) (Rambo II), an injured worker is “entitled to nominal compensation when his work-related injury has not diminished his present wage-earning capacity under current circumstances, but there is a significant potential that the injury will cause diminished capacity under future conditions.” 521 U.S. at 138, 117 S.Ct. 1953. The petitioner has the burden of showing by a preponderance of the evidence that the “odds are significant that his wage-earning capacity will fall below his pre-injury wages at some point in the future.” Id. at 139, 117 S.Ct. 1953. I emphasize that there must be a showing of “significant potential” that an injury will cause a claimant’s wages to fall, not just below his current wages, but below pre-injury wages. Furthermore, not only must a claimant show that his income could fall below pre-injury wages for some reason, but that it is the injury itself that will cause the diminished wage-earning capacity. See id. at 138, 117 S.Ct. 1953. A possible change in market conditions resulting in future layoffs or other externalities alone, such as capital improvements to move more cargo with fewer longshoremen, would be insufficient to justify de minimis benefits.
The ALJ considered Keenan’s disability and determined that he did not show a significant possibility of future loss of wage-earning capacity, finding that:
With his years of union service and seniority, his continuous, stable and varied longshore jobs over the years, [Keenan] is well-positioned as to future long-shore/stevedore and market conditions so that on overall consideration of the evidence on the injury, his limitations, his education, age, experience and future factors which may affect his capacity to earn wages in his disabled condition, it cannot be held there is a significant possibility of a future wage capacity loss or diminished earnings capacity.
The Board also specifically noted that the ALJ found that Keenan’s “current physical restrictions are only prophylactic in nature and that he has not seen a doctor for his shoulder injury since 1990.” These findings are reasonable and amply supported by evidence in the record.
The unrefuted facts before the court are that Keenan earns significantly more money in his post-injury job than he did in his pre-injury job; he has had over ten years of steady post-injury work since reaching his maximum recovery; he is protected by union seniority; he has a college degree; and he has had no injury-related incidents since his injury. Other than the undisputed fact that the injury occurred and that Keenan testified that “it gets worse as time goes by,” there is no significant evidence of any potential for future diminished earning capacity. Keenan has there*1049fore failed to meet his preponderance of the evidence burden and we should defer to the Board’s decision.
The approach adopted here by the court ignores in substance the Supreme Court’s express language “emphasizing] that the probability of a future decline is a matter of proof; it is not to be assumed pro forma as an administrative convenience in the run of cases.” Rambo II, 521 U.S. at 139, 117 S.Ct. 1953. First, the court here characterizes the “significant potential” test as a “liberal” test. However, the Supreme Court in Rambo II did not state that the test was liberal and did not actually grant a de minimis award. Instead, the Court stated that “permanent partial disability at least raises the possibility” of future loss of earning ability and remanded to the ALJ to consider in the first instance whether there was a significant possibility of future decline in wage-earning capacity. Rambo II, 521 U.S. at 140-41, 117 S.Ct. 1953 (vacating the Ninth Circuit’s judgment that “directed] entry of a nominal award based on its own appraisal of the evidence” instead of remanding to the ALJ for further findings of fact). Here, the ALJ has already conducted that appraisal and the remand directed by the court’s disposition repeats the error we made in Rambo II.
Second, the court implies that Rambo II requires that any one suffering from permanent partial disability necessarily qualifies for a de minimis award. Maj. Op. at 1046 (“The existence of a permanent partial disability, moreover, is a crucial factor in the inquiry.”). I agree that a permanent partial disability is crucial because a claimant is not even eligible for § 908(c)(21) benefits unless they have such a disability. I do not agree, however, that such a disability is also a “crucial factor” in determining whether there is a “significant potential” for future diminished wage-earning capacity — the disability is the prerequisite to trigger the “significant potential” inquiry in the first place. There must be factors that contribute to a showing of “significant potential” for the court to consider other than just the existence of the injury itself. But instead of deferring to the ALJ’s consideration of these other factors, the court here implies that a claimant is presumed to meet the “significant potential” test if he shows that he has a permanent partial disability.
Third, I do not agree that “it is factually uncontroverted that Keenan’s injury is both permanent and substantial.” Maj. Op. at 1047. The record is silent as to how substantial Keenan’s injury and his loss of physical function is at this time. The ALJ and the Board reasonably determined that his current physical restrictions were prophylactic and that he had not seen a doctor for his injury in over a decade. The ALJ correctly found that Keenan’s injury was “not a physical impairment which standing alone is significant” and took this into account when determining that he did not qualify for a de minimis benefit. Keenan has introduced no evidence to refute these findings and it is not our place to make alternative findings when no evidence was adduced to support them.
Perhaps in an effort to supplement Keenan’s weak showing, the court points out that the loss of physical function is not adequately reflected in the absence of economic loss. Maj. Op. at 1047. The court may understandably wish to compensate Keenan for the physical injury itself but the Longshore and Harbor Workers’ Compensation Act is not a remedy for “physical injury as such, but for economic harm to the injured worker from decreased ability to earn wages.” Rambo II, 521 U.S. at 126, 117 S.Ct. 1953. The statutory scheme requires him to suffer economic harm or to at least show significant potential of economic harm in order to recover compensation. The “wait and see” approach is only *1050appropriate when a claimant has made a proper showing of potential economic harm; it should not be based simply on sympathy for an uncompensated physical harm. If that were the standard, all claimants would qualify for de minimis benefits, a position the Supreme Court has already rejected by emphasizing that de minimis benefits should not be granted pro forma. See Rambo II, 521 U.S. at 139, 117 S.Ct. 1953. Moreover, Congress has certainly not embraced the de facto insurance plan now mandated by the court’s holding based solely upon a job-related injury.
The Board determination is supported by substantial evidence, is not contrary to the law, and we should defer to its findings. Keenan has failed to meet his burden of showing substantial potential of his income falling below his pre-injury wages on the basis of his old injury. I respectfully dissent from the court’s unwillingness to affirm in its entirety the Board’s denial of Keenan’s claims.